DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/378,523, filed on July 16, 2021.

Information Disclosure Statement
The information disclosure statement filed August 11, 2021 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawing is objected to because Figure1 lacks the proper cross-hatching which indicates the type of materials, which may be in an invention.  Specifically, the cross hatching to indicate the jacket material is improper.  The applicant should refer to MPEP Section 608.02 for the proper cross-hatching of materials. Correction is required.  
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because in line 1, the abstract recites the terms “This invention relates to …….”, which is improper language for the abstract.  The applicant should delete the terms to provide the abstract with proper language.  
The abstract of the disclosure is objected to because in line 2, the abstract recites the terms “comprising”, which is improper language for the abstract.  The applicant should replace the term “comprising” with the term –has—to provide the abstract with proper language.
	Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17, 19,  and 20 are recite the limitation "comprising or consisting", “comprises or consists”, and “comprises or consists” in lines 2, 1-2, and 1-2, respectively, which is confusing and renders the claim indefinite.  Specifically, the metes and bounds of the claim cannot be determined because it is unclear whether the claimed limitations are inclusive or not inclusive.  The applicant should delete one of the terms in order to establish the actual inclusiveness of the claim limitations and therefore establish the metes and bounds of the claimed invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claims 18-32 are improperly dependent upon claim 1, which is cancelled and therefore does not properly further limit the claimed invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Treatment of Claims
The examiner assumes that the claims utilizing “comprising or consists”, intends for the claimed invention to be open ended and therefore the term “comprising” will be utilized for claim interpretation.
The examiner also assumes that claims 18-32 are dependent upon claim 17 rather than canceled claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-24, 26-30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muktiar (GB Pat Num 2360781A).  Muktiar discloses a composition suitable for use as a filler, such as a communication cable (Fig 1, Page 1, lines 5-7).  Specifically, with respect to claim 17, Muktiar discloses a composition (16, Fig 1) comprising a dispersion of compressible hollow microspheres (Page 6, lines 4-7) in a gel (Page 3, lines 27-30), wherein the gel comprises a base oil (Page 4, lines 29-32) comprising a synthetic oil (i.e. white mineral oil) and an organic polymeric gelling agent comprising a styrene block  copolymer (Page 5, lines 1-11), wherein the synthetic oil is produced by low molecular weight linear alpha-olefins (Page 4, lines 29-32).  With respect to claim 18, Muktiar discloses that the synthetic oil is selected from (1) Group IV base oils, also known as polyalphaolefin (PAO) synthetic base oils (i.e. white mineral oil & low molecular weight alpha-olefins (Page 4, lines 29-32).  With respect to claims 19-20, Muktiar discloses that the composition as defined in Claim 1, wherein the base oil comprises a fully synthetic oil (i.e. white mineral oil) that may be blended with low molecular weight linear alpha-olefins (Page 4, lines 29-32).  With respect to claim 21, Muktiar discloses that the base oil does not comprise a 1-decene homopolymer hydrogenated (Page 4, lines 29-32).  With respect to claim 22, Muktiar discloses that the composition comprises from 50-99 wt. % base oil (Page 4, lines 29-32).   With respect to claim 23, Muktiar discloses that the compressible hollow microspheres are expanded (Page 6, lines 29-31).  With respect to claim 24, Muktiar discloses that the  compressible hollow microspheres are expanded with an average diameter in the range of 15 to 55 µm (Page 6, lines 29-31).  With respect to claim 26, Muktiar discloses that the composition contains substantially no thixotropic agent other than the organic polymeric gelling agent (Page 3, lines 27-30).   With respect to claim 27, Muktiar discloses that the organic polymeric gelling agent comprises a styrene block copolymer selected from styrene-ethylene/butylene styrene tri-block copolymer (SEBS), styrene-ethylene/propylene di-block copolymer (SEP), styrene-butadiene-styrene tri-block copolymer (SBS) and styrene-isoprene-styrene tri-block copolymer (SIS), or a mixture thereof (Page 5, lines 8-11).  With respect to claim 28, Muktiar discloses that the composition comprises from 1 to 10 wt. % of the organic polymeric gelling agent (Page 5, lines 16-18).   With respect to claim 29, Muktiar discloses that the composition (27, Fig 2) may be utilized as a cable filler (Page 9, lines 18-23), such as a fibre optic cable (21, Fig 2), wherein the composition comprises a dispersion of compressible hollow microspheres (Page 6, lines 4-7) in a gel (Page 3, lines 27-30), wherein the gel comprises a base oil (Page 4, lines 29-32) comprising a synthetic oil (i.e. white mineral oil) and an organic polymeric gelling agent comprising a styrene block  copolymer (Page 5, lines 1-11), wherein the synthetic oil is produced by low molecular weight linear alpha-olefins (Page 4, lines 29-32).   With respect to claim 32, Muktiar discloses a process for making a cable (11, Fig 1) comprising a conducting core (13) and a sheath (12), wherein the process comprises the step of extruding the cable sheath (12) onto the conducting core (13) and interposing a composition (16) between the conducting core (13) and sheath (12) during the extrusion step (Page 7, lines 25-28), wherein the composition (16, Fig 1) comprising a dispersion of compressible hollow microspheres (Page 6, lines 4-7) in a gel (Page 3, lines 27-30), wherein the gel comprises a base oil (Page 4, lines 29-32) comprising a synthetic oil (i.e. white mineral oil) and an organic polymeric gelling agent comprising a styrene block  copolymer (Page 5, lines 1-11), wherein the synthetic oil is produced by low molecular weight linear alpha-olefins (Page 4, lines 29-32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 25 & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Muktiar (GB Pat Num 2360781A).  Muktiar discloses a composition suitable for use as a filler, such as a communication cable (Fig 1, Page 1, lines 5-7), as disclosed above with respect to claim 17.  Specifically, with respect to claim 25, Muktiar discloses that the .  microspheres each have a Shell formed from a copolymer, such as a copolymer of acrylonitrile  (Page 6, lines 4-7).  With respect to claim 31, Muktiar discloses a cable (11) comprises a conducting core (13) surrounded by a sheath (12), wherein a composition (16) is disposed between the conducting core (13) and the sheath (12), wherein the composition (16, Fig 1) comprising a dispersion of compressible hollow microspheres (Page 6, lines 4-7) in a gel (Page 3, lines 27-30), wherein the gel comprises a base oil (Page 4, lines 29-32) comprising a synthetic oil (i.e. white mineral oil) and an organic polymeric gelling agent comprising a styrene block  copolymer (Page 5, lines 1-11), wherein the synthetic oil is produced by low molecular weight linear alpha-olefins (Page 4, lines 29-32).

	However, Muktiar doesn’t necessarily disclose the shell formed from a copolymer of acrylonitrile and methacrylonitrile (claim 25), nor the sheath being formed of polypropylene (claim 31).
	With respect to claim 25, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shell to be made of acrylonitrile and methacrylonitrile, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	With respect to claim 31, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sheath to be made of polypropylene, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various compositions.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
October 17, 2022